PER CURTAM.
This is an appeal from an order denying appellant’s application for writ of habeas corpus. Appellant was indicted for bank robbery committed January 5, 1935, and after plea of guilty was sentenced, on May 31, 1935, to a term of twenty-five years imprisonment. He contends that the indictment stated an offense under the Act of May 18, 1934, ch. 304, 48 Stat. 783, sec. 2(a), 12 U.S.C.A. § 588b, subd. (a), which fixes the maximum penalty at twenty years, and not under subdivision (b), id. sec. 2(b), 12 U.S.C.A. § 588b, subd. (b), which fixes the maximum penalty at twenty-five years. The sentence authorized by 12 U.S.C.A. § 588b, subdivision (a) (20 years) not having expired, the application is premature. Smith v. Johnston, 9 Cir., 83 F.2d 321; Hall v. Johnston, 9 Cir., 86 F.2d 820; Ex parte Mhlendez, 9 Cir., 98 F.2d 791.
Order affirmed.